Citation Nr: 1443450	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  05-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He died in December 2003.  The appellant is his surviving spouse.  The Veteran's service personnel records reflect that he was a track vehicle mechanic from March 1970 to June 1970 and a senior track vehicle mechanic from June 1970 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in September 2007 before the undersigned Veterans Law Judge (VLJ), sitting in St. Louis, Missouri.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The Board has previously considered the appeal.  In December 2007, the Board remanded the case for additional development.  Following the completion of that development, the claim was returned to the Board for further appellate proceedings.  In February 2009, the Board denied the claims for service connection for the cause of the Veteran's death and for accrued benefits.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (USCAVC/Court).  In February 2010, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand requesting the Court vacate that part of the Board's decision which denied the claim of entitlement to service connection for the cause of the Veteran's death, and remand the case to the Board for further development and adjudication.  

In February 2010, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision which denied entitlement to service connection for the cause of the Veteran's death, and remanded the case to the Board for compliance with the directives that were specified in the Joint Motion.  In September 2009, the Board remanded the claim for additional development.  This development included obtaining an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  The initial opinion, dated in January 2014, is of record.  An additional addendum report was requested and obtained.  That report is dated in April 2014 and also is of record.  As required by statute and regulation, the Board provided the Veteran and his representative copies of these opinions and gave them time to respond with additional evidence or argument.  
See 38 C.F.R. § 20.903 (2013).  In February 2014, in response, the Veteran's private attorney submitted a statement in support of the Veteran's claim.  Thus, this case is ready for appellate consideration.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Pursuant to 38 U.S.C.A § 1310 (West 2002 & Supp. 2013), dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002 & Supp. 2013); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b) (2013).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1) (2013).  

The Veteran died in December 2003.  The death certificate indicates that the immediate cause of death was metastatic lung cancer/bronchial obstruction.  Specifically, the appellant has contended that the Veteran's death was due to his exposure to asbestos while in service and that this led to his metastatic lung cancer.  Specifically, it is alleged that the Veteran was exposed to asbestos brake dust in the course of his duties as a mechanic.  This exposure and his heavy cigarette smoking resulted in his terminal lung cancer.  

Background

Review of the Veteran's personnel files reveals he served as a mechanic.  As noted by the Board in the September 2010 remand, the statements of the Veteran and the appellant regarding inservice work on track vehicle brakes and resulting asbestos exposure were credible.  Thus, a medical opinion was to be obtained regarding a nexus between asbestos exposure and the Veteran's terminal lung cancer.  

Review of the Veteran's service treatment records (STRs) is negative for report of, treatment for, or diagnosis of a respiratory disorder to include lung cancer or bronchial obstruction.  They do not reveal any evidence regarding asbestos exposure.  However, there is VA opinion dated in April 2013 of record which has addressed whether the Veteran was exposed to asbestos during service.  The examiner concluded that the Veteran's service as a mechanic with exposure to brake linings reflected probable exposure to asbestos for a period of 12 months based on the Veteran's military occupational specialty and his inservice assignments.  For the purposes of this decision, the Board will concede that the Veteran was exposed to asbestos during service.  

As there is no disputing the Veteran's cause of death and the possibility, however remote, of asbestos exposure, the inquiry then shifts to whether there is probative evidence establishing a nexus between potential exposure and the cancer.  

As reported earlier, the Veteran died in December 2003.  The immediate cause of his death was metastatic small cell lung cancer.  It was noted that the onset of the metastatic lung cancer/bronchial obstruction was months prior to death. 

Post service VA records show that the Veteran was diagnosed with squamous cell carcinoma of the lung in 2003.  It was noted that he had a smoking history of 11/2 packs per day for 42 years.  His post service occupation was as a welder where he was exposed to case iron, aluminum, and steel.  He died as a result of lung cancer in December 2003.  

A VA examiner, who reviewed the claims file, opined in an April 2013 report that the Veteran's exposure to asbestos was of minimal severity as the Veteran did not work as a mechanic for a long period of time.  His exposure would have been sporadic and likely outdoors with dissipation resulting in low fiber counts.  His post service exposure as a welder did not produce carcinogenic particles.  The Veteran's heavy smoking history was noted.  Moreover, his heavy smoking resulted in an 11 times fold increase in risk when compared with unexposed total nonsmokers.  Heavy smoking combined with asbestos exposure conveyed a 59 times fold increase in bronchogenic cancer when compared with unexposed total nonsmokers.  The examiner opined that it was far more likely that the Veteran's fatal lung cancer was causally and predominantly related to his heavy cigarette smoking.  While presumed mild asbestos exposure was a "possible contributing factor," it was not the preponderant cause of the Veteran's terminal cancer.  

The Board concluded that additional opinion was necessary and requested a VHA opinion in December 2013.  A summarization of the evidence was provided.  It was noted that the VA examiner who provided the April 2013 opinion indicated conflicting rationales in his opinion, noting that it was less likely than not that the fatal lung cancer was related to any inservice asbestos exposure but also noting that that such exposure was a "possible" contributing factor.  Additional opinion was requested.  

A January 2014 VHA opinion was added to the record.  The examiner did not agree with the Board's assessment that the April 2013 VA examiner provided conflicting rationale, both for and against the claim.  The examiner pointed out that the VA pulmonary specialist's opinion was that while presumed mild asbestos exposure was a possible contributing factor, it was not the preponderant cause of the cancer that resulted in the Veteran's death.  The examiner agreed with this assessment, pointing out that the Veteran's metastatic lung cancer was more likely the result of his heavy cigarette smoking.  The Board concluded, however, that an addendum was necessary from this examiner and requested such.  Specifically, the VA examiner was asked to address the acknowledgment that asbestos may have played at least some role in the Veteran's death.  

The requested addendum was provided in April 2014.  The examiner opined that it was his opinion that the probability that inservice asbestos exposure played a causal role in the development of metastatic lung cancer with bronchial obstruction was less than 50 percent.  The rationale was that the Veteran's exposure to inservice asbestos was modest in duration and sporadic.  In his opinion, the extent and duration of the exposure was insufficient to play a causal role in the Veteran's lung cancer.  

The addendum report also included the examiner's opinion that the probability that inservice petrol exposure played a causal role in the development of lung cancer was less than 50 percent.  The rationale was due to modest exposure that was sporadic and because compelling empiric evidence supporting petrol exposure as a risk factor for developing lung cancer was lacking.  

Added to the record in October 2013 was medical treatise information as published by the National Cancer Institute.  The document submitted discusses asbestos exposure and the risk of developing cancer.  It includes notation that although health risks from asbestos exposure are increased with heavier exposure and longer exposure time, investigators have found asbestos-related diseases in individuals with only brief exposures.  Moreover, the article noted that "many studies have shown that the combination of smoking and asbestos exposure is particularly hazardous" for the development of asbestos related diseases.  

In a February 2014 statement in support of the appellant's claim, the private attorney representative asserted that another remand was necessary in that the VA examiner did not specifically address the increased likelihood of the development of lung cancer in those like the Veteran who were heavy smokers with exposure to asbestos.  

The Board agrees that additional development is necessary to adequately address the medical questions raised by the circumstances of this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims file to a VA oncologist for review of the record and for a medical opinion on the issue of service connection for the cause of the Veteran's death.  Based on the historical records and medical principles, the VA physician should provide medical opinions, with full rationale, as to the following questions:

Is it at least as likely as not (probability of 50 percent or greater) that in-service asbestos exposure (conceded in this case) caused or contributed substantially or materially to cause death, that it combined to cause death or lent assistance to the production of death?  

In answering this question it is imperative that the medical treatise information which provides that there is a higher incidence of asbestos-related diseases in those with even brief asbestos exposure and a smoking history be discussed.  The physician's attention is directed to the July 24, 2014 letter from the appellant's attorney with attachment and the attorney's September 27, 2013 letter.

Moreover, the VA oncologist is requested to discuss the VA physician's April 2013 opinion that there was less likelihood that the Veteran developed asbestos-related disease because of minimal exposure during service in light of the medical treatise information which reports even brief exposure to asbestos can result in the development of asbestos-related disease, particularly in those who also smoke.  Further, the April 2013 reviewing physician's conclusions that inservice exposure to inhaled asbestos would have been of minimal severity because the Veteran's work as a track vehicle mechanic working on brake linings lasted only 12 months, would have been 

sporadic and either outdoors or in a large building with frequent open doors and generally poorly sealed do not have support in the record.

All opinions must be accompanied by a complete rationale.  

2.  The RO/AMC will then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  

3.  The RO/AMC will then readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

